We affirm the decree below and, in the main, for the reasons stated by the vice-chancellor in the foregoing opinion. We observe, however, that it was noted upon the record, by consent, that Frank Reuther is alive; that he has six children, all of whom are alive and all of whom are of age; and that appearance was entered for all. Wherefore these interests appear and do not contest. We remark further that that which, in our opinion, weighs the scales down in favor of a setting aside of the trust agreement is that that instrument is essentially one for the welfare of the family and, with that in mind, that it is improvident as to the minors — the only persons in immediate beneficial interest who do not, and cannot, pray for an annulment. It is of vastly more importance *Page 87 
that the necessaries of life — roof, food, clothing and education — be provided for them now than that they should have patrimony at some future time when in all probability they will be able, if properly nurtured, to care for themselves. It would be of small advantage to them to be marred in adolescence that they might have substance later. That would be quite foreign to the underlying purpose of the agreement.
The decree below will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — PARKER, J. 1.